United States Securities and Exchange Commission Washington, D. C.20549 Form 10-Q xQuarterly Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 for the Period Ended September 30, 2012. or oTransition Report Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of1934 for the Transition Period From to Commission File Number33-92894 PREFERRED VOICE, INC. Delaware 75-2440201 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 6500 Greenville Avenue Suite 330 Dallas,TX (Address of Principal ExecutiveOffices) (Zip Code) (214) 850-6830 (Registrant’s Telephone Number, including area code.) Not Applicable (Former name, Former Address and Former Fiscal year, if changed since last report.) Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to the filing requirements for at least the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Largeacceleratedfiler o Acceleratedfiler o Non-acceleratedfiler o Smallerreportingcompany x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Applicable Only to Corporate Issuers Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. Common Stock, $ 0.001 Par Value – 6,130,184 shares as of October 31, 2012. INDEX Preferred Voice, Inc. Part I. Financial Information Item 1. Financial Statements Balance Sheets-September 30, 2012 and March 31, 2012. 3 Statements of Operations- Three Months Ended September 30, 2012 and 2011 and Six Months Ended September 30, 2012 and 2011. 4 Statements of Cash Flows-Six Months Ended September 30, 2012 and 2011. 5 Notes to Financial Statements – September 30, 2012. 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4T. Controls and Procedures 13 Part II. Other Information Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2. Unregistered Sales of Securities and Use of Proceeds 14 Item 3. Defaults upon Senior Securities 14 Item 4. Mine Safety Disclosures 14 Item 5. Other Information 14 Item 6. Exhibits and Reports on Form 8-K 14 Signatures 15 2 PREFERRED VOICE, INC. CONDENSED BALANCE SHEETS SEPTEMBER 30, 2, 2012 September 30, March 31, (unaudited) (audited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts Total current assets $ $ Property and equipment: Computer equipment $ $ Furniture and fixtures Office equipment $ $ Less accumulated depreciation Net property and equipment $ $ Other assets: Deposits $ $ Total other assets $ $ Total assets $ $ Liabilities and stockholders' equity (deficit) Current liabilities: Accounts payable $ $ Payroll taxes payable Total current liabilities $ $ Commitments and contingencies (Note E) Stockholders' equity (deficit): Common stock, $.001 par value; 100,000,000 shares authorized; 6,130,184 and 6,130,184 shares issued, respectively $ $ Additional paid-in capital Accumulated deficit ) ) Treasury stock - 4,500 shares at cost ) ) Total stockholders' equity (deficit) $ $ Total liabilities and stockholders' equity (deficit) $ $ The accompanying notes are an integral part of these financial statements. 3 PREFERRED VOICE, INC. CONDENSED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX-MONTHS ENDED SEPTEMBER 30, 2 Three months Six months Three months Six months ended ended ended ended September 30, September 30, September 30, September 30, (unaudited) (unaudited) (unaudited) (unaudited) Net sales $
